UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     11/14/19
FRANCISCO BAUTISTA,
            Plaintiff,                              19-CV-916 (AJN) (BCM)
       -against-                                    ORDER
VENTURE 2275 LLC, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       As discussed on the record at the November 14, 2019 status conference, all fact discovery

will conclude, as scheduled, by November 29, 2019. The parties have confirmed that neither side

anticipates expert testimony. The parties are reminded that a post-discovery status conference is

scheduled before Judge Nathan on December 13, 2019, at 3:30 p.m. (Dkt. No. 38), which is also

the deadline for all counsel to "meet in person for at least one hour to discuss settlement." (Dkt.

No. 16 ¶ 11.)

       At the request of the parties, a settlement conference is scheduled before Judge Moses on

January 15, 2020 at 2:15 p.m. A separate order will issue concerning the conduct of the

conference and the parties' pre-conference responsibilities.

Dated: New York, New York
       November 14, 2019                      SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
